COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-025-CV
 
IN THE INTEREST OF M.A.W., A CHILD
 
----------
FROM THE 97TH DISTRICT COURT OF
MONTAGUE COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On July 23, 2003, we notified appellant
that its brief had not been filed as required by rule 38.6(a). See Tex.
R. App. P. 38.6(a). We stated we would dismiss the appeal for want of
prosecution unless appellant or any party desiring to continue this appeal filed
with the court within ten days a response showing grounds for continuing the
appeal. We have not received any response.
Because appellant's brief has not been
filed, we dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a),
42.3(b).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT,
JJ.
DELIVERED: August 26, 2003

1. See Tex. R. App. P. 47.4.